DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in the application.  Claims 18-20 are new.  Claims 1, 2, 10, and 15 have been amended.

Drawings
The drawings are objected to because Figure 2 contains solid black shading.  In the response filed 4/18/22, the Applicant has argued that the “darkened areas” provide clear illustration of the depicted features.  The Applicant states that the “darkened areas” are believed to help assist in the illustration of the depicted features.  The MPEP recites clearly that solid black shading areas are not permitted, except when used to represent bar graphs or color.  See CFR 1.84(m).  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2014/0358123 A1) (“Ueda”) in view of Walzman (US 2018/0064526 A1).
Regarding claim 1, Ueda discloses (Figures 1-29) a treatment method for treating a patient having a lesion area (X) in a lower limb artery (220) of a body of the patient, the patient having (100) a first arm (106a) and a second arm (106b), the treatment method comprising: introducing a first catheter (12) into an artery (200) of the first arm (106a) of the patient; advancing the first catheter, which has been introduced into the artery of the first arm of the patient, in the body of the patient to approach the lesion area from above the lesion (Figure 1 shows that the radial arteries are located in the arms, which are above the lesion area in the leg) area to position a distal portion of the first catheter adjacent the lesion area in the lower limb artery (paragraph 0091); introducing a treatment catheter (18) into a lumen in the first catheter and advancing the treatment catheter along the lumen to position a distal end portion of the treatment catheter outside and distally beyond the lumen (paragraph 0093); treating the lesion area by creating a hole in the lesion area or enlarging a hole in the lesion area through operation of the first treatment catheter that is positioned outside the lumen, the treating of the lesion area producing emboli or cholesterol crystals (paragraphs 0094, 0141, 0142);PATENTAttorney Docket No. 1027550-002010 16the treating of the lesion area being carried out after the advancing of the first catheter to the position adjacent the lesion area.  
Ueda fails to disclose introducing a second catheter into an artery of the second arm of the patient; advancing the second catheter, which has been introduced into the artery of the second arm of the patient, in the body of the patient to approach the lesion area from above the lesion area and to position a distal portion of the second catheter adjacent the lesion area in the lower limb artery and creating suction in the lumen of the first catheter or in the lumen of the second catheter to draw the emboli or cholesterol crystals into the lumen of the first catheter or into the lumen of the second catheter.  Ueda also fails to disclose treating the lesion after the advancing of the second catheter to the position adjacent the lesion area.
In the same field of endeavor, Walzman teaches (Figure 15) a treatment method for treating a patient having a lesion area in a lower limb vessel of a body of the patient.  Walzman teaches introducing a first catheter (1530) into a blood vessel in a first limb of the patient and positioning a distal portion of the first catheter adjacent the lesion area; introducing a second catheter (1500) into a blood vessel in another limb of the patient and positioning a distal portion of the second catheter adjacent the lesion area; introducing a treatment catheter (300) into a lumen in the first catheter and advancing the treatment catheter along the lumen to position a distal end portion of the treatment catheter outside and distally beyond the lumen; treating the lesion area by creating a hole in the lesion area or enlarging a hole in the lesion area through operation of the first treatment catheter that is positioned outside the lumen (paragraph 0351), the treating of the lesion area producing emboli or cholesterol crystals (paragraphs 0167, 0351); the treating of the lesion area being carried about after the advancing of the first catheter to the position adjacent the lesion area and after the advancing of the second catheter to the position adjacent the lesion area (Figure 15); and creating suction in the lumen of the second catheter to draw emboli or cholesterol crystals into the lumen of the second catheter (paragraphs 0346, 0350, 0351).  NOTE: Figure 15 depicts introducing the second catheter into the jugular vein and treating a lesion in a vein.  However, in paragraphs 0109 and 0339, Walzman teaches that a person of ordinary skill can obtain access to an arterial clot with the aspiration catheter via a radial artery approach.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ueda to include introducing a second catheter into an artery of the second arm of the patient, advancing the second catheter, which has been introduced into the artery of the second arm of the patient, in the body of the patient to approach the lesion area from above the lesion area and to position a distal portion of the second catheter adjacent the lesion area in the lower limb artery, treating the lesion after advancing the second catheter to the position adjacent the lesion area, and creating suction in the lumen of the second catheter to draw the emboli or cholesterol crystals into the lumen of the second catheter.  This modification would remove particulate matter freed up by the treating of the lesion, protecting the heart and other organs from the effect of small and medium sized emboli (Walzman, paragraph 0351).   
Regarding claim 2, Ueda as modified by Walzman about teaches that the treatment catheter (18) is a first treatment catheter that is introduced into the lumen in the first catheter (Ueda, paragraph 0093).  The combined teaching above fails to disclose introducing a second treatment catheter into the lumen in the second catheter and advancing the second treatment catheter along the lumen of the second catheter to position a distal end portion of the second treatment catheter outside and distally beyond the lumen in the second catheter.  
However, in Figures 12A and 12B, Walzman further teaches that a treatment catheter (1020) can be introduced into a lumen in the second catheter (1110) and can be advanced along the lumen of the second catheter to a position a distal end portion (1030) of the treatment catheter outside and distally beyond the lumen in the second catheter (paragraph 0338).  This allows an operator to selectively expand the filter disposed at the distal end of the treatment device, which allows blood cells to pass through unimpeded, but captures emboli (paragraph 0320).  This also provides an inner/outer catheter configuration to house the second treatment device during delivery to the lesion area.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Ueda in view of Walzman above to comprise introducing a second treatment catheter into the lumen in the second catheter and advancing the second treatment catheter along the lumen of the second catheter to position a distal end portion of the second treatment catheter outside and distally beyond the lumen in the second catheter, as taught in Figures 12A and 12B of Walzman.  This modification would allow an operator to selectively expand the filter disposed at the distal end of the second treatment device, allowing blood cells to pass through unimpeded, but capturing emboli (Walzman, paragraph 0320).  This also modification also provides an inner/outer catheter configuration to house the second treatment device during delivery to the lesion area.
Regarding claim 3, Ueda in view of Walzman above teaches introducing the second catheter into the artery of the second arm of the patient and advancing the second catheter in the body of the patient to the lesion area (Walzman, Figure 15; paragraphs 0109 and 0339).  However, the combined teaching above fails to teach introducing a guidewire into the artery of the second arm of the patient before introducing the second catheter into the artery of the second arm of the patient, and advancing the second catheter in the body of the patient comprising advancing the second catheter along the guide wire.
However, Ueda discloses that accessing a radial artery requires a known technique, such as Seldinger technique (Figure 3), where in a state where a hand is held palm up, a puncture or an incision is made in the radial artery, and a guide wire is inserted into the artery, followed by a dilator of a sheath introducer.  From there, a catheter can be advanced through the sheath introducer and along the guide wire to the lesion area (paragraph 0123).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Ueda in view of Walzman above to introduce a guidewire into the artery of the second arm of the patient before introducing the second catheter into the artery of the second arm of the patient, and advance the second catheter in the body of the patient to the lesion area along the guide wire.  Ueda discloses that accessing a radial artery with a guidewire is known technique in the art (Seldinger technique) to easily advance a catheter into a radial artery and to a lesion area (Ueda, paragraph 0123).
Regarding claim 4, Ueda in view of Walzman teaches (Ueda, Figure 1) that at least one of the first artery (200) and the second artery is a radial artery (Ueda, paragraph 0090; Walzman, paragraphs 0109 and 0339).
Regarding claim 5, Ueda in view of Walzman teaches (Ueda, Figure 1) that the first artery is a distal radial artery (200; paragraph 0090).
Regarding claim 6, Ueda in view of Walzman teaches the lesion area in the lower limb artery is a stenosed site (X) in a superficial femoral artery (Ueda, paragraph 0118).
Regarding claim 7, Ueda in view of Walzman teaches (Ueda, Figures 1-5D) inserting a guide wire (40) into the first artery (200) and advancing the guide wire through a left common iliac artery (214) of the patient to a superficial femoral artery (218) of the patient, the advancing of the first catheter in the body comprising advancing the first catheter along the guide wire (Ueda, paragraphs 0091 and 0123-0127).
Regarding claim 8, Ueda in view of Walzman teaches (Ueda, Figure 7A) that the treating of the lesion area comprises disposing a balloon catheter (18A) in the lesion area (X) and inflating a balloon (60) of the balloon catheter to expand the balloon so that the balloon outwardly dilates the lesion area (Ueda, paragraph 0140).
Regarding claim 9, Ueda in view of Walzman teaches that the lumen into which the treatment catheter is introduced (lumen of the first catheter; Ueda, paragraph 0093) is different from the lumen (lumen of the second catheter; Walzman, paragraphs 0346, 0350, 0351) in which the suction is created.
Regarding claims 10 and 17, Ueda discloses (Figures 1-10B) a treatment method for a patient having a lesion area (X1) in a lower limb artery (230), the patient having one arm (106a) and an other arm (106b), the method comprising: introducing a first catheter (14) into an artery of the one arm of the patient to position a distal portion of the first catheter at least in front of the lesion area in the lower limb artery (Figure 10A); disposing a first treatment catheter (80) adjacent the lesion area through the first catheter (Figures 10A and 10B); treating the lesion area with the first treatment catheter (paragraph 0159).  Ueda also discloses that prior to treating the lesion area (X1), the treatment method also comprises treating a lesion (X2) different from the lesion area (X1).  Ueda discloses that the lesion area (X1) and lesion (X2) both comprise a stenosed portion of lower limb arteries (paragraph 0154).  
However, Ueda fails to disclose introducing a second catheter into an artery of the other arm of the patient; and assisting the treating of the lesion area with the second catheter and/or with a second treatment catheter that is inserted into the second catheter, wherein the assisting of the treating of the lesion area with the second catheter and/or with a second treatment catheter comprises producing a negative pressure in a lumen of the second catheter to draw cholesterol crystals, produced by the treating of the lesion area with the first treatment catheter into the lumen of the second catheter.  Ueda fails to disclose that the assisting of the treating of the lesion area with the second catheter and/or with the second treatment catheter inserted into the second catheter occurs after the second catheter and/or the second treatment catheter has been used to treat the lesion different from the lesion area.
In the same field of endeavor, Walzman teaches (Figure 15) a treatment method for treating a patient having a lesion area in a lower limb vessel. Walzman teaches introducing a first catheter (1530) into a blood vessel in a first limb of the patient and positioning a distal portion of the first catheter adjacent the lesion area; introducing a second catheter (1500) into a blood vessel in another limb of the patient and positioning a distal portion of the second catheter adjacent the lesion area; introducing a treatment catheter (300) into a lumen in the first catheter and treating the lesion area by creating a hole in the lesion area or enlarging a hole in the lesion area (paragraph 0351), the treating of the lesion area producing emboli or cholesterol crystals (paragraphs 0167, 0351); and assisting the treating of the lesion area with the second catheter by producing a negative pressure in a lumen of the second catheter to draw cholesterol crystals, produced by the treating of the lesion area with the first treatment catheter into the lumen of the second catheter (paragraphs 0346, 0350, 0351). NOTE: Figure 15 depicts introducing the second catheter into the jugular vein and treating a lesion in a vein. However, in paragraphs 0109 and 0339, Walzman teaches that a person of ordinary skill can obtain access to an arterial clot with the aspiration catheter via a radial artery approach.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ueda to further comprise introducing a second catheter into an artery of the other arm of the patient and assisting the treating of the lesion area with the second catheter, wherein the assisting of the treating of the lesion area with the second catheter comprises producing a negative pressure in a lumen of the second catheter to draw cholesterol crystals, produced by the treating of the lesion area with the first treatment catheter into the lumen of the second catheter, as taught by Walzman, and such that the assisting of the treating of the lesion area with the second catheter occurs after the second catheter has been used to treat the lesion different from the lesion area.  Ueda discloses that both the lesion area and the lesion are stenosed portions of the lower limb arteries.  Walzman teaches that during treatment of a lesion, particulate matter breaks away and moves through the blood stream (paragraph 0351).  This modification would remove particulate matter freed up by the treating of the lesion area, protecting the heart and other organs from the effect of small and medium sized emboli (Walzman, paragraph 0351) that are produced as a result of treating the lesion area and lesion.
Regarding claim 11, Ueda in view of Walzman teaches (Ueda, Figure 1) that at least one of the artery (200) of the one arm (106a) and the artery of the other arm (106b) is a radial artery (Ueda, paragraph 0090; Walzman, paragraphs 0109 and 0339).
Regarding claim 12, Ueda in view of Walzman teaches (Ueda, Figure 1) that the
artery (200) of the one arm (106a) is a distal radial artery (paragraph 0090).

Regarding claim 13, Ueda in view of Walzman teaches (Ueda, Figure 1) that the artery (200) of the one arm (106a) is a distal radial artery (paragraph 0090).
Regarding claim 14, Ueda in view of Walzman teaches the lesion area (X1) in the
lower limb artery (230) is a stenosed site in a superficial femoral artery (Ueda, paragraph 0154).
Regarding claim 15, Ueda in view of Walzman teaches (Ueda, Figures 1-4B, 9A-10B) inserting a guide wire (40) into the artery (200) of the one arm (106a) of the patient and advancing the guide wire through a left common iliac artery (214) of the patient to a superficial femoral artery (218) of the patient, and the introducing of the first catheter into the artery of the one arm of the patient to position the distal portion of the first catheter at least in front of the lesion area in the lower limb artery comprises advancing the first catheter along the guide wire (Ueda, paragraphs 0091, 0123-0127, 0158).
Regarding claim 16, Ueda in view of Walzman teaches (Ueda, Figure 7A) that disposing of the first treatment catheter adjacent the lesion area comprises disposing a balloon catheter (18) in the lesion area (X1), the balloon catheter comprising an expandable balloon (56), and the treating of the lesion area with the first treatment catheter comprising expanding the balloon of the balloon catheter so that the balloon outwardly dilates the lesion area (Ueda, paragraph 0160).
Regarding claim 18, Ueda as modified by Walzman above teaches the invention substantially as claimed.  Ueda as modified by Walzman teaches that the introducing of the treatment catheter (80) includes introducing the treatment catheter into the lumen in the first catheter (14), and wherein the creating of the suction includes creating the suction in the lumen of the second catheter (Walzman, paragraph 0351).  
However, Ueda as modified by Walzman above fails to teach that the creating of the suction in the lumen of the second catheter occurs after the second catheter is used to treat a lesion different from the lesion area.
However, in Figures 9A-10B, Ueda further discloses a treatment method for a patient having a lesion area (X1) in a lower limb artery (230), the patient having one arm (106a) and an other arm (106b), the method comprising: introducing a first catheter (14) into an artery of the one arm of the patient to position a distal portion of the first catheter at least in front of the lesion area in the lower limb artery (Figure 10A); disposing a first treatment catheter (80) adjacent the lesion area through the first catheter (Figures 10A and 10B); treating the lesion area with the first treatment catheter (paragraph 0159).  Ueda also discloses that prior to treating the lesion area (X1), the treatment method also comprises treating a lesion (X2) different from the lesion area (X1).  Ueda discloses that the lesion area (X1) and lesion (X2) both comprise a stenosed portion of lower limb arteries (paragraph 0154).  Walzman teaches that during treatment of a lesion, particulate matter breaks away and moves through the blood stream (paragraph 0351).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Ueda as modified above to further include utilizing the second catheter to treat a lesion different from the lesion area before creating of the suction in the lumen of the second catheter to draw the emboli or cholesterol crystals into the lumen of the second catheter.  This modification would allow multiple lesions in different locations to be treated in a single procedure (Ueda, paragraph 0161), and since both lesions comprise stenosed portions of lower limb arteries, this modification would remove particulate matter freed up, protecting the heart and other organs from the effect of small and medium sized emboli (Walzman, paragraph 0351) that are produced as a result of treating the lesion area and lesion (Walzman paragraph 0351).
Regarding claims 19 and 20, Ueda discloses (Figures 1-10B) a treatment method for a patient having a lesion area (X1) in a lower limb artery (230), the patient having one arm (106a) and an other arm (106b), the method comprising: introducing a first catheter (14) into an artery (200) of the one arm of the patient and advancing the first catheter to approach the lesion area from above the lesion area (Figure 1 shows that the radial arteries are located in the arms, which are above the lesion area in the leg) and to position a distal portion of the first catheter at least in front of the lesion area in the lower limb artery (Figure 10A); disposing a first treatment catheter (80) adjacent the lesion area through the first catheter (Figure 10B); and treating the lesion area with the first treatment catheter (paragraph 0159).  Ueda also discloses that prior to treating the lesion area (X1), the treatment method also comprises treating a lesion (X2) different from the lesion area (X1).  Ueda discloses that the lesion area (X1) and lesion (X2) both comprise a stenosed portion of lower limb arteries (paragraph 0154).  
However, Ueda fails to disclose introducing a second catheter into an artery of the other arm of the patient and advancing the second catheter to approach the lesion area from above the lesion area and assisting the treating of the lesion area with the second catheter and/or with a second treatment catheter that is inserted into the second catheter.  Ueda fails to disclose using the second catheter and/or the second treatment catheter to perform treatment of a lesion different from the lesion area before the assisting of the treating of the lesion area with the second catheter and/or with a second treatment catheter.
In the same field of endeavor, Walzman teaches (Figure 15) a treatment method for treating a patient having a lesion area in a lower limb vessel. Walzman teaches introducing a first catheter (1530) into a blood vessel in a first limb of the patient and positioning a distal portion of the first catheter adjacent the lesion area; introducing a second catheter (1500) into a blood vessel in another limb of the patient and positioning a distal portion of the second catheter adjacent the lesion area; introducing a treatment catheter (300) into a lumen in the first catheter and treating the lesion area by creating a hole in the lesion area or enlarging a hole in the lesion area (paragraph 0351), the treating of the lesion area producing emboli or cholesterol crystals (paragraphs 0167, 0351); and assisting the treating of the lesion area with the second catheter by producing a negative pressure in a lumen of the second catheter to draw cholesterol crystals, produced by the treating of the lesion area with the first treatment catheter into the lumen of the second catheter (paragraphs 0346, 0350, 0351). NOTE: Figure 15 depicts introducing the second catheter into the jugular vein and treating a lesion in a vein. However, in paragraphs 0109 and 0339, Walzman teaches that a person of ordinary skill can obtain access to an arterial clot with the aspiration catheter via a radial artery approach.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ueda to further comprise introducing a second catheter into an artery of the other arm of the patient and assisting the treating of the lesion area with the second catheter, as taught by Walzman, and such that the assisting of the treating of the lesion area with the second catheter occurs after the second catheter has been used to treat the lesion different from the lesion area.  Ueda discloses that both the lesion area and the lesion are stenosed portions of the lower limb arteries.  Walzman teaches that during treatment of a lesion, particulate matter breaks away and moves through the blood stream (paragraph 0351).  This modification would remove particulate matter freed up by the treating of the lesion area, protecting the heart and other organs from the effect of small and medium sized emboli (Walzman, paragraph 0351) that are produced as a result of treating the lesion area and lesion.


Response to Arguments
Applicant's arguments filed 4/18/22 have been fully considered but they are not persuasive.  Regarding claims 1 and 10, the Applicant has argued that Walzman says nothing about introducing a first catheter into the artery of one arm of the patient and advancing such first catheter to a lower limb artery lesion area, and also introducing a second catheter into an artery in the other arm of the patient and advancing that second catheter to the same lesion area.  The Applicant contends that a person of ordinary skill in the art would not have been led to modify the method disclosed in Ueda to introduce two different catheter into arteries in respective arms of a patient, and then advancing both of the catheters towards the lesion area in the lower limb.  The Applicant argues that claim 1 has been amended to make clear that the method is carried out so the first catheter and the second catheter are advanced to approach the lesion area from above the legion area in the lower limb area.  The Applicant argues that paragraphs 0109 and 0339 of Walzman are general mentions of radial artery access, but this is not a disclosure that the method should be carried out by introducing first and second catheters into the artery of respective arms of the patient, advancing the two catheters to the same lesion area in a lower limb artery, treating the lesion area through use of the first catheter, and assisting that treatment through use of the second catheter.   
Claim 10 has been amended to recite that the assisting of the treating of the lesion area with the second catheter and/or with the second treatment catheter inserted into the second catheter occurs after the second catheter and/or the second treatment catheter has been used to treat a lesion different from the lesion area.  New claim 18 recites that the introducing of the treatment catheter includes introducing the treatment catheter into the lumen in the first catheter, and wherein the creating of the suction includes creating the suction in the lumen of the second catheter, the creating of the suction in the lumen of the second catheter occurring after the second catheter is used to treat a lesion different from the lesion area.  New claim 20 recites using the second catheter and/or the second treatment catheter to perform treatment of a lesion different from the lesion area before the assisting of the treating of the lesion area with the second catheter and/or with a second treatment catheter.  The Applicant has argued that neither Ueda nor Walzman discloses that a second catheter and/or treatment catheter used to assist the treatment of a lesion area in a lower limb artery is first used to treat a lesion different from such lesion area.
The Examiner disagrees with all of these arguments.
The Applicants arguments are directed almost entirely at the Walzman reference, and not the combination of Ueda and Walzman.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Walzman reference was cited to teach that a second catheter can be introduced via a radial approach from a different entry point than a first catheter to provide suction to remove particulate matter freed up by the treating of the lesion area, protecting the heart and other organs from the effect of small and medium sized emboli (Walzman, paragraph 0351).  Since the Ueda reference discloses that the first catheter is introduced through a radial artery in the arm of a patient, and the Walzman reference teaches that the suction catheter can be introduced via a radial approach and from a different entry point than a first catheter, one having ordinary skill in the art would recognize that it would be obvious to insert the second catheter in the radial artery in the other arm of the patient.  Figure 1 of Ueda depicts that both radial arteries are located in the arms of the patient, and a positioned above the lesion area.  Thus, Ueda as modified by Walzman would result in the advancement of both the first and second catheters to approach the lesion area from above the lesion area to position distal portions of the first and second catheters adjacent the lesion area in the lower limb artery as claimed.
Regarding the amendment of claim 10 and new claims 18 and 20, in Figures 9A-10B, Ueda discloses a method wherein multiple lesions/lesion areas can be treated instead of separate procedures to treat each lesion.  Ueda discloses that both lesions/lesion areas (X1, X2) comprise stenosed portions of lower limb arteries (paragraph 0154).  As stated above, Walzman teaches that treating of stenosed lesions in arteries results in particulate matter being freed up from the lesion/lesion area.  Based on the disclosure of Ueda and the teaching of Walzman, it would have been obvious to utilize the second catheter to create suction to remove small and medium sized emboli created by the treatment of both the lesion and lesion area, in order to protect the heart and other organs.  Ueda discloses that the order in which the lesion/lesion areas are treated can be optionally determined by the surgeon (Ueda, paragraph 0155).  Therefore, the utilization of the second catheter to create suction would be determined based on the order in which the surgeon decides to treat the stenosed portions (X1, X2).
For these reasons, the Examiner maintains that the claims are unpatentable over the disclosure of the Ueda reference as modified by the teachings of Walzman reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        August 1, 2022